Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/ After Final Consideration Program Pilot (AFCP 2.0) request, filed Feb. 15, 2021. As filed, claims 1, 3, 5-8, 10-16, 19 and 25-26 are pending. Claims 2, 4, 9, 17-18, 20-24 and 27-28  are cancelled. 
Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.
1.The § 103 rejection of claims 1-3, 5-9, 17, and 25, 26 over IL'lna et al, Maslozhirovaia promyshlennost, 1968, Vol.34, pp. 22-23 and  US 2011/0256599 is withdrawn per claim amendments and arguments submitted by Applicants.  
Applicant's arguments that IL'lna is silent with respect to a starting material that is produced by a recombinant E.coli host cell grown in a fermentation broth and comprises FALC, FFA, FFE and carbonyl containing compounds, wherein the starting material comprises (a) at least 0.1 to 0.5 weight percent FF A or (b) at least 0.1 to 0.5 weight percent FFE. Hu, the secondary document, does not remedy IL'lna's deficiencies with regard to how to purify the claimed starting material. In addition, Applicant submits that there are differences not only in the starting material but also in the purification process. Neither IL'lna nor Hu teaches or suggests adding a strong base comprising 0.3 to 0.6 weight percent sodium hydroxide (NaOH) to the claimed starting material, followed by evaporation (not distillation).
Lastly, neither Il'lna nor Hu teaches or suggests the claimed purification process would
produce a product (i.e. the second mixture) that is about 98% pure FALC. Thus, the alleged combination does not teach or suggest multiple elements of claim 1 nor claim 1 as whole. For at least this reason, claim 1 and its dependent claim are patentable over the alleged combination (Remarks page 7); were carefully considered and were found persuasive.

2. The § 103 rejection of claims 13-16  over IL'lna et al, Maslozhirovaia promyshlennost, 1968, Vol.34, pp. 22-23and US 6,855,851 B2, Feb. 15, 2005, by Wolfgang Zgorzelski et al. and  US 2011/0256599 is withdrawn per arguments submitted by Applicants.
Applicant's arguments: ”IL’lna does not disclose or teach the same steps, nor more importantly the same steps taken together. IL'lna does not teach that adding 0.3 to 0.6 weight percent sodium hydroxide (NaOH) to the claimed starting material followed by evaporation can purify fatty alcohol to about a 98% pure product. Nor does anything in IL'lna render the claimed purification process predictable. Hu and '851 do not cure these deficiencies” (Remarks page 8); were carefully considered and were found persuasive.

Allowable Subject Matter
Claims 1 and 13 are directed to an allowable process. Claims 10-12, 19 previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability. 
Claims 1, 3, 5-8, 10-16, 19 and 25-26 are allowable. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
Conclusion
Claims 1, 3, 5-8, 10-16, 19 and 25-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622